FILED
                              NOT FOR PUBLICATION                           JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



FENG MIN ZHANG and LI WEI                        No. 07-72515
ZHANG,
                                                 Agency Nos. A097-349-785
               Petitioners,                                  A097-349-786

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Feng Min Zhang and her husband, Li Wei Zhang, natives and citizens of

China, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s decision denying their

application for withholding of removal and protection under the Convention

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings, Ding v. Ashcroft, 387

F.3d 1131, 1136 (9th Cir. 2004), and we grant the petition for review.

      Substantial evidence does not support the agency’s denial of petitioners’

withholding of removal claim because Feng Min established that she suffered a

forced abortion when she was coerced into having an abortion to keep her job. See

Wang v. Ashcroft, 341 F.3d 1015, 1020 (9th Cir. 2003) (abortion was forced where

officials reduced petitioner’s wages and threatened to fire her and impose fines).

Further, the agency improperly required corroboration after finding Feng Min

credible. See Kataria v. INS, 232 F.3d 1107, 1114 (9th Cir. 2000) (rejecting BIA’s

finding that applicant did not meet his burden of proof because he failed to provide

documentary evidence to corroborate his credible testimony).

      Accordingly, we grant the petition for review with respect to withholding of

removal and remand Feng Min’s claim with instructions that she be granted

withholding of removal, see 8 U.S.C. § 1101(a)(42)(B); Tang v. Gonzales, 489

F.3d 987, 988 (9th Cir. 2007) (“victims of forced abortion ... are statutorily entitled

to withholding of removal”), and remand Li Wei’s claim for the agency to consider

whether he established “other resistance” to the coercive population control

program, see Jiang v. Holder, 606 F.3d 1099, 1106-08 (9th Cir. 2010).


                                           2                                    07-72515
      In addition, the agency did not consider whether Feng Min’s forced abortion

constituted torture, so we grant the petition with respect to the CAT claim and

remand for further proceedings consistent with this disposition. See INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          3                                   07-72515